 
[logo.jpg]



Stock Option Agreement
[Date]


[Name]
[Address]




Dear [   ]:
 
I am pleased to inform you that MRU Holdings, Inc. (the “Company”) has granted
you stock options to purchase shares of the Company’s common stock, par value
$0.001, (the "Common Stock") as set forth below.
 
The grant of this option is made pursuant to the MRU Holdings, Inc. 2004
Incentive Plan (the “Plan”). The terms of the Plan are incorporated into this
letter and in the case of any conflict between the Plan and this letter, the
terms of the Plan shall control. Terms that begin with initial capital letters
shall have the defined meaning set forth herein or in the Plan, as the case may
be.
 
Now, therefore, in consideration of the foregoing and the mutual covenants
hereinafter set forth:
 
1. Non-incentive Stock Option. The Company hereby grants you a non-incentive
stock option (“Option”) to purchase from the Company [   ] shares of Common
Stock at a price of $[   ] per share. The Date of Grant is [   ]. Unless earlier
exercised or terminated in accordance with the terms hereunder and in the Plan,
this Option will expire on the date that is the tenth (10th) anniversary of the
Date of Grant.
 
2. Entitlement to Exercise the Option. The grant of the Option is subject to the
following terms and conditions:
 
(a) This Option will become vested and exercisable, with respect to the total
shares granted, at the rate of [   ] shares on [   ], [   ] shares on [   ], and
the remaining [   ] shares on [   ]; provided that you are employed by the
Company on the particular vesting date.
 
(b) Notwithstanding the foregoing vesting and exercisability conditions, this
Option will become immediately vested and fully exercisable upon a Change in
Control.
 
3. Method of Exercise & Payment Under Option. You may exercise the vested
portion of the Option in whole or in part, by giving written notice to the
Company which shall state the election to exercise the Option and the number of
shares of Common Stock with respect to which the Option is being exercised. The
written notice shall be signed by the person exercising the Option, shall be
delivered to the Corporate Secretary of the Company at the Company’s principal
executive office, and shall be accompanied either by (i) payment in full of the
exercise price for the shares of Common Stock being purchased, by delivery of
cash or check, or (ii) your written election to receive a net number of shares
determined by reducing the shares with respect to which you are exercising this
Option by a number of shares that have a Fair Market Value, determined on the
date of exercise, equal to the sum of the aggregate exercise price payable
hereunder for such shares, and the “Applicable Withholding Taxes” within the
meaning of and pursuant to Section 4(iii) of this Option.
 
 
1

--------------------------------------------------------------------------------

 
[logo.jpg]

 
4. Tax Withholding. As a condition of exercise, you agree that at the time of
exercise that you will pay to the Company the Applicable Withholding Taxes (as
that term is defined in the Plan), if any, that the Company is required to
withhold in connection with the exercise of the Option. To satisfy the
Applicable Withholding Taxes, you may elect to (i) make cash payment or
authorize additional withholding from cash compensation, (ii) deliver Mature
Shares (as that term is defined in the Plan) (valued at their Fair Market Value)
or (iii) have the Company retain that number of shares of Common Stock that
would satisfy all or a portion of the Applicable Withholding Taxes.
 
5. Transferability of Option. The Option is not transferable by you (other than
by will or by the laws of descent and distribution) and may be exercised during
your lifetime only by you.
 
6. Termination of Option. In the event that your employment or other
relationship underlying the issuance of this Option is terminated, your rights
under this Option shall be as follows:
 
(a) in the event that the Company terminates your employment or other
relationship underlying the issuance of this Option for Cause (as that term is
defined in the Plan), any portion of the Option that has not vested shall be
forfeited and terminated immediately and may not thereafter be exercised to any
extent and any portion of the Option that has vested may be exercised until the
last date of your employment, and not thereafter;
 
(b) in the event that your employment or other relationship underlying the
issuance of this Option terminates due to death or disability, you may exercise
the portion of the Option that has vested within eighteen (18) months after the
date of termination, and not thereafter;
 
(c) in the event that your employment or other relationship underlying the
issuance of this Option is terminated by you for Good Reason, you may exercise
the portion of the Option that has vested within two (2) years after the date of
termination, and not thereafter; or
 
(d) in the event that your employment or other relationship underlying the
issuance of this Option is terminated for any reason other than Cause, Good
Reason or your death or disability, you shall have the right to exercise the
portion of the Option that has vested as of the date of such termination at any
time during the one-year period following the date of such termination, and not
thereafter.
 
Nothwithstanding the foregoing, no Option may be exercised in any event more
than ten (10) years after the Date of Grant.
 
The term “Good Reason” means the occurrence (without your express written
consent) of any of the following circumstances:
 

 
(i)
any material diminution in your authority, duties, or responsibilities;

 

 
(ii)
a material reduction of your annual base salary as in effect on the date hereof
or as the same may be increased from time to time;

 

 
(iii)
relocation of the Company’s offices at which you are employed which increases
your daily commute by more than 100 miles on a round trip basis; or

 
 
2

--------------------------------------------------------------------------------

 
[logo.jpg]

 

 
(iv)
any other action or inaction that constitutes a material breach by the Company
of any agreement under which you provide services;

 
provided, however, that Good Reason shall not exist unless (I) you have given
the Company written notice of the existence of one or more of the foregoing
conditions within sixty (60) days of its initial existence, (II) the Company
shall have failed within the following thirty (30) days to remedy each such
condition, and (III) you have resigned within six (6) months following the
initial existence of the condition or conditions that the Company has failed to
cure.
 
Your right to terminate your employment for Good Reason shall not be affected by
your incapacity due to physical or mental illness. Your continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder.
 
7. Adjustments. If the number of outstanding shares of Common Stock is increased
or decreased as a result of one or more stock splits, reverse stock splits,
stock dividends, recapitalizations, mergers, share exchange acquisitions,
combinations or reclassifications, the number of shares with respect to which
you have an unexercised Option and the Option price shall be appropriately
adjusted as provided in the Plan.
 
8. Delivery of Certificate. The Company may delay delivery of the certificate
for shares purchased pursuant to the exercise of an Option until (i) receipt of
any required representation by you or completion of any registration or other
qualification of such shares under any state or federal law regulation that the
Company’s counsel shall determine as necessary or advisable, and (ii) receipt by
the Company of advice by counsel that all applicable legal requirements have
been complied with. As a condition of exercising the Option, you may be required
to execute a customary written indication of your investment intent and such
other agreements the Company deems necessary or appropriate to comply with
applicable securities laws.
 
9. No Guaranteed Right of Employment. If you are employed by the Company,
nothing contained herein shall confer upon you any right to be continued in the
employment of the Company or interfere in any way with the right of the Company
to terminate your employment at any time for any cause.
 
10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business, and shall be delivered to you in person or
mailed or delivered to you at the address set forth below, or in either case at
such other address as one party may subsequently furnish to the other party in
writing.


11. Choice of Law. This Agreement shall be governed by Delaware law, without
giving effect to the conflicts of laws provisions thereof.


[SIGNATURE PAGE FOLLOWS]
 
3

--------------------------------------------------------------------------------

 
[logo.jpg]





 
MRU Holdings, Inc.
           
By:
     
Name:
Edwin J. McGuinn, Jr.
 
Title:
Chief Executive Officer





ACKNOWLEDGEMENT BY OPTIONEE


The foregoing Option is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned as of the Date of Grant specified above.


 


 

 
     
 
Optionee's Signature









 
4

--------------------------------------------------------------------------------

 